UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4535
JAMES HAMPTON EVANS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-99-175-V)

                      Submitted: January 19, 2001

                      Decided: February 13, 2001

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

M. Timothy Porterfield, Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Brian Lee Whisler, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. EVANS
                              OPINION

PER CURIAM:

   James Hampton Evans was convicted of being a felon in posses-
sion of a firearm pursuant to 18 U.S.C. § 922(g)(1) (1994). He
appeals the district court’s denial of his Fed. R. Crim. P. 29 motion
for acquittal. Specifically, Evans contends that the evidence was
insufficient to support a finding that he possessed the firearm in ques-
tion. To support his contention, Evans relies primarily on United
States v. Blue, 957 F.2d 106 (4th Cir. 1992), in which this court over-
turned a § 922(g) conviction on the ground that the evidence was
insufficient to support a finding of possession. We have reviewed the
record, however, and find that the facts of this case are more closely
analogous to the facts of United States v. Johnson, 55 F.3d 976 (4th
Cir. 1995), in which we held that the evidence was sufficient to sup-
port a finding of firearm possession. We therefore affirm the district
court’s denial of the Rule 29 motion.* We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and oral argument would not aid the
decisional process.

                                                            AFFIRMED

   *The other arguments advanced by Evans relate only to witness credi-
bility. Assessing witness credibility, however, is within the province of
the jury, Johnson, 55 F.3d at 979, and is a function that this court does
not perform on appeal. United States v. Romer, 148 F.3d 359, 364 (4th
Cir. 1998), cert. denied, 525 U.S. 1141 (1999).